Citation Nr: 0431735	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left shoulder 
calcified bursitis, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for right shoulder 
calcified bursitis, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from September 1948 to 
September 1952 and from July 1964 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO inter 
alia assigned separate 10 percent ratings to the left and 
right shoulder disabilities, assigned a 50 percent rating for 
PTSD, and denied the claim for TDIU.  The appellant disagreed 
and this appeal ensued.  The Board remanded this case for 
additional evidentiary development in February 2001 and July 
2003.  


FINDINGS OF FACT

1.  The left shoulder calcified bursitis is manifested by 
shoulder motion from zero degrees extension to 160 degrees 
shoulder flexion, representing a loss of 20 degrees flexion.  

2.  The right shoulder calcified bursitis is manifested by 
shoulder motion from zero degrees extension to 160 degrees 
shoulder flexion, representing a loss of 20 degrees flexion.  

3.  PTSD is manifested by moderate symptoms including reduced 
reliability and productivity, flattened affect, normal speech 
and memory, no indication of panic attacks, no difficulty in 
understanding complex commands, fair insight and judgment, 
and abstract thinking within normal limits.  

4.  The appellant receives service-connected compensation for 
left shoulder calcified bursitis (10 percent disabling), 
right shoulder calcified bursitis (10 percent disabling), and 
PTSD (50 percent disabling).  

5.  The appellant is able to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for left shoulder 
calcified bursitis, currently evaluated as 10 percent 
disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.71, 4.71a, Diagnostic Codes 
5003, 5200 to 5203 (2004).  

2.  The criteria for an increased rating for right shoulder 
calcified bursitis, currently evaluated as 10 percent 
disabling, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.71, 4.71a, Diagnostic Codes 
5003, 5200 to 5203 (2004).  

3.  The criteria for an increased rating for PTSD, currently 
evaluated as 50 percent disabling, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 
4.130, Diagnostic Code 9411 (2004).  

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.16 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 2 91 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The initial claims involved in this case were received in 
February 1999, and there is no issue as to provisions of 
forms or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2004).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  VA believes Pelegrini II is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II, the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his initial claim in February 1999, 
the RO sent him a letter notifying him of the need for 
information concerning his past employers.  By a July 1999 
letter it told the appellant of an upcoming VA examination.  
By an August 1999 letter, the RO informed him of the results 
of the August 1999 rating action.  Upon his disagreement with 
this rating action, the RO sent him a December 1999 statement 
of the case that listed the evidence considered, the 
applicable law and rating criteria, and the reasons for the 
decision.  The Board, in February 2001, remanded the claim 
for additional evidentiary development; the appellant was 
provided with a copy of the remand directives, thereby 
informing him of the evidence the Board determined was 
necessary to substantiate the claims.  

By a May 2001 letter, the RO told him of the VCAA, of the 
assistance VA could provide, of the criteria for establishing 
his claims, and what information or evidence was still needed 
from him.  By an April 2002 letter, the RO told the appellant 
it had used his authorization to asked a private medical 
providers to provide records of treatment.  By a September 
2002 letter, the RO told the appellant of an upcoming VA 
examination.  After readjudicating the claim with reference 
to additional evidence developed, the RO issued a January 
2003 supplemental statement of the case.  The Board again 
remanded the case in July 2003 for a field examination.  By a 
letter in September 2003, the RO told the appellant of the 
evidence of record, the evidence still needed, and what 
information VA would be responsible for obtaining and what 
help he could provide to help VA in this process.  By a May 
2004 letter, the RO informed the appellant of an upcoming VA 
examination.  After considering the additional evidence 
obtained, the RO issued an August 2004 supplemental statement 
of the case notifying him of the evidence necessary to 
establish the benefits sought, the information or evidence of 
record, and the RO's reasoning for its action.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claims.  See Pelegrini II, 
No. 01-944, U.S. Vet. App., at 10.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, and documents received on multiple 
occasions from the appellant and his representative.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA examinations in 
December 1997, August 1999, October 2002, and July 2004, as 
well as a field examination in March 2004.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Increased Rating Claims

Generally Applicable Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the preponderance of the evidence is in favor of a claim, 
or the evidence is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Calcified Bursitis of the Shoulders

Service connection for bursitis of both shoulders was granted 
in May 1967, with a 10 percent evaluation assigned.  In 
February 1999, the appellant sought an increase in the 
evaluation.  By the August 1999 rating decision, the RO 
bifurcated the disability into left and right shoulder 
calcified bursitis and assigned each a separate 10 percent 
evaluation.  The appellant disagreed and herein seeks an 
increased rating.  

Under Diagnostic Code 5019, bursitis is to be rated based 
upon the limitation of motion of the affected part as 
degenerative arthritis .  38 C.F.R. § 4.71a, Diagnostic Code 
5019 (2004).  Degenerative arthritis established by x-ray 
findings is rated using the criteria of Diagnostic Code 5003 
for arthritis and the more specific criteria for each joint 
affected, in this case Diagnostic Codes 5200 to 5203 for the 
shoulder and arm. VA examinations in August 1999 and July 
2004 revealed degenerative joint disease, though the evidence 
of record does not reveal ankylosis or impairment of the 
humerus, clavicle, or scapula, and therefore the criteria of 
Diagnostic Codes 5000, 5202, and 5203, respectively, are not 
applicable.  The criteria of Diagnostic Code 5201 for 
limitation of motion of the arm provides for ratings based on 
the following criteria: 

Major Extremity	Minor Extremity

At shoulder level			20%			20%
Midway between side and 
	shoulder level		30%			20%
To 25° from side			40%			30%

Normal shoulder motion is from zero to 180 degrees.  
38 C.F.R. § 4.71 (2004).  

VA examination in August 1999 showed the range of shoulder 
motion from zero degrees extension to 180 degrees flexion, 
essentially no loss of motion.  VA examination in July 2004 
revealed range of motion from zero degrees extension to 160 
degrees bilaterally, representing a loss of 20 degrees 
flexion.  These measurements indicate the appellant is able 
to move his shoulders above the shoulder level, and thereby 
does not correspond to the criteria for a 20 percent 
evaluation under Diagnostic Code 5201.  

Where, however, the limitation of motion of a specific joint 
(such as the shoulder) is noncompensable, a rating of 10 
percent may be assigned for  limited motion may be assigned 
for each joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).  As noted above, there 
is a loss of flexion associated with each shoulder joint, 
though not to a sufficient degree as to warrant a compensable 
evaluation under Diagnostic Code 5201.  Therefore, separate 
10 percent evaluations are warranted under Diagnostic Code 
5003.  

As this criteria for rating the shoulders is predicated on a 
loss of motion, an evaluation of the disability in light of 
that criteria must consider whether there is additional 
functional loss due to pain on motion.  Weakness is 
considered as important as limitation of motion.  Any part 
that becomes painful on use must be regarded as seriously 
disabled.  It is the intent of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. §§ 4.40, 
4.45 (2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1993).  
The rule against pyramiding, 38 C.F.R. § 4.14 (2004), does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  In this case, though, the VA 
examinations in 1999 and 2004 revealed a 20-degree loss of 
flexion that is compensated by the 10 percent evaluation 
assigned under Diagnostic Code 5003.  Though that loss of 
flexion in part involved pain and weakness, there was no 
specific objective evidence describing the manifestations of 
additional loss of motion due to pain on use.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against evaluations in 
excess of 10 percent for calcified bursitis of the left and 
right shoulders.  

PTSD

The RO established service connection for PTSD by a December 
1997 rating action.  Initially, the disability was assigned a 
10 percent evaluation, which the RO increased to 30 percent 
in a June 1998 rating decision.  In response to the 
appellant's claim in February 1999, the RO by the August 1999 
increased the evaluation to 50 percent disabling.  The 
appellant herein seeks an evaluation in excess of 50 percent 
disabling.  

PTSD is rated pursuant to the criteria of Diagnostic Code 
9411.  As provided in a General Rating Formula for Mental 
Disorders, Diagnostic Code 9411 for PTSD provides for the 
following ratings at and above the 50-percent level:  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

In evaluating the severity of the psychiatric manifestations, 
one tool the examiner's used often in discussing the 
appellant's case was a score corresponding to the Global 
Assessment of Functioning (GAF) scale.  The GAF scale 
reflects "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF score is highly probative as it relates 
directly to the appellant's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

The VA clinical and examination reports associated with the 
claims file include a series of GAF scores as follows:

Date:				GAF Score
March 1998			70
June 1998			50
October 1998			55
November 1998		60
February 1999		60
August 1999			55
April 2001			54
September 2001		55
March 2002			65
August 2002			55
October 2002			55
December 2002		50, 51
January 2003			55
April 2003			55
June 2003			52
September 2003		52
July 2004			55

These scores are predominantly within the range of 51 to 60, 
which represents "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers."  
DSM-IV, at 32.  The March 1998 and March 2002 scores were 70 
and 65, respectively, within the range of 61 to 70 
representing "some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  Scores 
in June 1998 and December 2002 were 50, within the range of 
41 to 50 corresponding to "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  These scores above and below the 
range of 51 to 60 appear as temporary improvements or 
exacerbations in the appellant's overall psychiatric 
condition.  The vast majority of the scores are within the 
range of moderate symptoms that corresponds to the currently 
assigned 50 percent evaluation.  

Private clinical records through September 1998 revealed the 
appellant undergoing therapy for anger management, 
irritability, anxiety, depression, and survivor guilt.  VA 
clinical records from June 1998 to February 1999 showed the 
appellant to be alert and oriented, with flashbacks, sleep 
disturbances, survivor guilt, poor impulse control, and 
appropriate affect.  He was coherent, logical, though angry, 
and not delusional, with fair insight and judgment.  He was 
in group therapy.  

VA examination in August 1999 indicated continuing problems 
with extreme rage and anger, though this existed prior to 
service.  He had nightmares and extreme guilt, which 
decreased his energy, concentration, and appetite.  He was 
retired from his own carpet cleaning business.  His sleep was 
fair.  He liked golf and reading.  He reported vague suicidal 
ideation from time to time, but no history of attempts.  He 
was married once, and has been living with someone for more 
than 30 years, though the relationship is strained and they 
live at opposite ends of the house.  He remains in contact 
with his four children.  His mood was depressed, his affect 
angry, his speech within normal limits, his thought content 
without any current suicidal or homicidal ideation, and he 
denied auditory or visual hallucinations.  Concentration and 
memory were intact.  Insight and judgment were fair.  

VA examination in October 2002 indicated the appellant 
endorsed symptoms of increased arousal of symptoms by sleep 
disturbance, irritability, startle response, hypervigilance, 
and decreased concentration.  He also had persistent re-
experiencing of trauma through recurrent dreams, physiologic 
activity, but no recurrent thoughts.  He had endorsed 
persistent avoidance activity with decreased friends and 
decreased activities.  The diagnosis was PTSD and the claims 
file was available to the examiner.   

Another VA examination in October 2002, conducted by the same 
examiner as the August 1999 examination, indicated the 
appellant was well groomed, "cussed" frequently, and was 
more calm, focused, cooperative, and organized than 
previously.  He had an euthymic mood, irritable to fair 
affect, no suicidal or homicidal ideation, no auditory or 
visual hallucinations, and no delusions or paranoia.  Insight 
and judgment were intact, as were memory and concentration.  
The diagnosis was PTSD.  

VA social and industrial examination in October 2002 
indicated the appellant claimed having hundreds of jobs, the 
longest being his own cleaning business in the 1980s.  It was 
noted he drank a six-pack of beer daily, was a leader of his 
local veterans organization, used e-mail to remain in contact 
with family, and lived with the same person for the previous 
30 years who the appellant claimed refused to marry him 
because of his drinking (though she remained with him to help 
him daily).  

Though the descriptions provided by this medical evidence 
reveal moderate symptoms that support the 50 percent 
evaluation, it does not reveal findings corresponding to a 
higher evaluation.  There is no indication that there is 
credible suicidal ideation, and no homicidal ideation.  There 
were no obsessional rituals interfering with routine 
activities.  Speech was described as logical.  There was no 
indication of panic or depression affecting independent 
functioning or severely impaired impulse control (such as 
unprovoked irritability with periods of violence).  There was 
no spatial disorientation, neglect of personal appearance and 
hygiene, and only the appellant's history provided to 
examiners of difficulty in adapting to stressful 
circumstances.  Moreover, he appeared well connected to 
children, sisters, and the person he lived with, thereby 
demonstrating an ability to establish and maintain effective 
relationships.  These findings do not support a finding of 
deficient occupational and social impairment in the areas of 
work, school, family relations, judgment, thinking, or mood, 
which would warrant an evaluation in excess of 50 percent.  
In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 50 percent for PTSD.  

TDIU

The appellant filed a claim for TDIU in February 1999.  TDIU 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this shall be ratable at 60 percent 
or more.  If there are two or more disabilities, there must 
be at least one disability rated as 40 percent disabling and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  In 
determining whether a veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither nonservice-connected disabilities nor advancing age 
may be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2003); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

The appellant has three service-connected disabilities: left 
shoulder calcified bursitis (10 percent disabling); right 
shoulder calcified bursitis (10 percent disabling); and PTSD 
(50 percent disabling).  His combined disability rating is 60 
percent.  Accordingly, he does not meet the schedular 
requirements for consideration of a TDIU rating under the 
provisions of 38 C.F.R. § 4.16(a) (2004).  

However, pursuant to 38 C.F.R. § 4.16(b) (2004), the RO is 
authorized to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards of section 4.16(a).  In deciding whether to make 
such a referral, consideration must be given to service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having bearing 
on the issue.  

To receive compensation as totally disabled, a claimant must 
be unemployable solely as a result of service-connected 
disabilities.  The question is, then, whether the appellant's 
service-connected disabilities precluded him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For 
the appellant to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from his nonservice-
connected conditions, which placed him in a different 
position from others having a combined 60 percent rating.  
The sole fact that he was unemployed or had difficulty 
obtaining employment is not enough.  The ultimate question is 
whether he, in light of his service-connected disorders, was 
capable of performing the physical and mental acts required 
by employment, not whether he could find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

In his February 1999 application, the appellant reported he 
retired in 1992 and became unable to work due to service-
connected disabilities in 1998.  He reported that the most he 
had ever earned annually was about $13,000 running his own 
business, though he also reported making about $3,000 monthly 
in that same business.  He stated his last job was as a 
driver for an automobile auction.  The question the Board 
must address is whether there is a reasonable basis for 
concluding that his lack of employment was due to 
unemployability caused by service-connected disability.  

The evidence cited above, with respect to each of the 
disabilities discussed, and most particularly in relation to 
PTSD, showed no indication of any impairment in employability 
due to these service-connected disabilities.  Moreover, there 
is nothing in the records to suggested that the other 
service-connected disabilities - shoulder bursitis and PTSD - 
had any effect on his abilities to perform employment duties.  

The VA examinations in August 1999, October 2002, and July 
2004 indicated the claims file was reviewed, though none 
indicated the disabilities examined resulted in an inability 
to engage in employment.  Most relevant to this claim, a VA 
field investigation conducted in March 2004 indicated that 
the appellant had two known employers listed in his 
application for unemployability benefits.  One would not 
release information other than position held and period of 
employment.  The other did not have any record of the 
appellant has an employee.  Three neighbors were approached 
in an attempt to obtain information from disinterested 
persons.  One stated the appellant cut his own lawn with a 
riding mower and assisted his wife with tasks such as pruning 
the shrubs.  Another stated they witnessed the appellant 
going out "quite frequently" with his wife.  The third 
stated they had been neighbors of the appellant for 30 years 
and that the appellant went out to "meet buddies at the golf 
course."  From a cursory observation, the appellant's house 
appeared well kept with no one home.  

It appears likely that the appellant is, despite his service-
connected disabilities, able to engage in work-related 
activities.  Considering the evidence as a whole, the 
appellant's service-connected disabilities, apart from any 
other disabilities he may have, does not render him unable to 
secure and maintain gainful employment.  In light of the 
evidence of record and based on the analysis above, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to TDIU.  


ORDER

An increased rating for left shoulder calcified bursitis, 
currently evaluated as 10 percent disabling, is denied.  

An increased rating for right shoulder calcified bursitis, 
currently evaluated as 10 percent disabling, is denied.  

An increased rating for PTSD, currently evaluated as 50 
percent disabling, is denied.  

TDIU is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



